United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-2476
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                   Michael Barrett Cason, also known as Daddy

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                               Submitted: July 6, 2021
                                Filed: July 12, 2021
                                   [Unpublished]
                                   ____________

Before LOKEN, GRUENDER, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      Michael Cason appeals after he pleaded guilty to a sex offense and the district
     1
court sentenced him pursuant to a binding plea agreement. His counsel has moved

         1
      The Honorable Beth Phillips, Chief Judge, United States District Court for the
Western District of Missouri.
to withdraw and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
relaying that Cason contends the district court lacked jurisdiction over him because
of his sovereign citizen status.

       After careful review, we conclude that Cason’s argument fails because the
district court had jurisdiction over violations of federal law. See 18 U.S.C. § 3231
(stating that district courts have original jurisdiction, exclusive of state courts, of all
offenses against the laws of the United States); United States v. Hayes, 574 F.3d 460,
471-72 (8th Cir. 2009) (stating that because the indictment sufficiently alleged a
violation of the laws of the United States, the district court had jurisdiction).
Furthermore, having independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues for appeal. Accordingly, we grant
counsel’s motion and affirm.
                         ______________________________




                                           -2-